 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 1 of 15 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                                              CASE No.:
TAVIA WAGNER,

      Plaintiff,
vs.

CHRIS PAPPAS REV LIVING
TRUST, and DANTON INC., d/b/a
PAPPAS DRIVE IN RESTAURANT,

     Defendants.
_________________________________/

                                   COMPLAINT


      Plaintiff,   TAVIA     WAGNER        (hereinafter   the   “Plaintiff”),   through

undersigned counsel, hereby files this Complaint and sues CHRIS PAPPAS

REVOCABLE LIVING TRUST, a Trust, and DANTON, INC., a Florida

Corporation d/b/a PAPPAS DRIVE IN RESTAURANT (hereinafter, collectively

the “Defendants”), for injunctive relief, attorney’s fees and costs (including, but not

limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 2 of 15 PageID 2




                        JURISDICTION AND PARTIES

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter

referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.

§1331 and §343.

      2.    Venue is proper in this Court, Middle District pursuant to 28 U.S.C.

§1391(B) in that all events giving rise to this lawsuit occurred in Volusia County,

Florida.

      3.    At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to

instituting the instant action, TAVIA WAGNER (hereinafter referred to as

“WAGNER”), was a resident of the State of Florida, suffered from what constitutes

a “qualified disability” under the Americans with Disabilities Act of 1990, and used

a wheelchair for mobility. Plaintiff has Spina Bifida. Since childhood, she has been

required to traverse in a wheelchair, and is substantially limited to performing one

or more major life activities including, but not limited to, walking, standing,

grabbing, grasping, and/or pinching.

      4.    The Plaintiff personally visited, in or about March 7, 2021, Defendants’

Subject Facilities, but was denied full and equal access to, and full and equal

enjoyment of, the facilities services, goods, privileges and accommodations offered

within Defendants’ Subject Facilities, which is the subject of this lawsuit, even


                                          2
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 3 of 15 PageID 3




though she would be classified as a “bona fide patron”, because of her disabilities.

Plaintiff lives in Volusia County, Florida, in close proximity to Defendants, (within

14.2 miles) and travels in the surrounding areas near Defendants’ Subject Facilities

on a regular basis.

      5.     The Defendants, PAPPAS REVOCABLE LIVING TRUST, a Trust,

and DANTON, INC., a Florida Corporation d/b/a PAPPAS DRIVE IN

RESTAURANT are authorized to conduct and are conducting business within the

State of Florida.

      6.     Upon information and belief, DANTON, INC., is the lessee and/or

operator of the real property (the “Subject Facility”), and the owner of the

improvements where the Subject Facility is located which is the subject of this

action, the establishment commonly referred to as PAPPAS DRIVE IN

RESTAURANT, located at 1103 N. DIXIE FREEWAY, NEW SMYRNA BEACH,

FLORIDA, 32168.

      7.     Upon information and belief, PAPPAS REVOCABLE LIVING

TRUST, is the lessor, operator and/or owner of the real property (the “Subject

Facility”), and the owner of the improvements where the Subject Facilities are

located which are the subjects of this action.




                                          3
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 4 of 15 PageID 4




      8.    All events giving rise to this lawsuit occurred in the State of Florida.

Venue is proper in this Court as the premises are located in Volusia County in the

Middle District, Orlando Division.

             COUNT I – VIOLATIONS OF THE AMERICANS WITH

                                DISABILITIES ACT

      9.    On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of the Title III of the ADA was January 26, 1992.

42 U.S.C. §12181; 20 C.F.R. §36.508(a).

      10.   Congress found, among other things, that:

            (i)     some 43,000,000 Americans have one or more physical or
                    mental disabilities, and this number shall increase as the
                    population continues to grow older;

            (ii)    historically, society has tended to isolate and segregate
                    individuals with disabilities, and, despite some improvements,
                    such forms of discrimination against disabled individuals
                    continue to be a pervasive social problem, requiring serious
                    attention;

            (iii)   discrimination against disabled individuals persists in such
                    critical    areas     as     employment,       housing,     public
                    accommodations, transportation, communication, recreation,
                    institutionalization, health services, voting and access to public
                    services and public facilities;

            (iv)    individuals with disabilities continually suffer forms of
                    discrimination, including outright intentional exclusion, the
                    discriminatory effects of architectural, transportation, and

                                            4
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 5 of 15 PageID 5




                     communication barriers, failure to make modifications to
                     existing facilities and practices. Exclusionary qualification
                     standards and criteria, segregation, and regulation to lesser
                     services, programs, benefits, or other opportunities; and,

             (v)     the continuing existence of unfair and unnecessary
                     discrimination and prejudice denies people with disabilities the
                     opportunity to compete on an equal basis and to pursue those
                     opportunities for which our country is justifiably famous and
                     costs the United States billions of dollars in unnecessary
                     expenses resulting from dependency and non-productivity.

      42 U.S.C. §12101(a)(1)-(3), (5) and (9).

      11.    Congress explicitly stated that the purpose of the ADA was to:

             (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
             (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,

             (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced day-to-day
                     by people with disabilities.

      42 U.S.C. §12101(b)(1)(2), and (4).

      12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants

are places of public accommodation in that they are establishments which provide

goods and services to the public.

      13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building

and/or Subject Facility which is the subject of this action is a public accommodation

covered by the ADA and which must be in compliance therewith.




                                              5
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 6 of 15 PageID 6




      14.    The Plaintiff is informed and believes, and therefore alleges, that the

Subject Facility has begun operations and/or undergone remodeling, repairs and/or

alterations since January 26, 1990.

      15.    Defendants have discriminated, and continue to discriminate, against

the Plaintiff, and others who are similarly situated, by denying full and equal access

to, and full and equal enjoyment of, goods, services, facilities, privileges, advantages

and/or accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C.

§12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and by failing to

remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

removal is readily achievable.

      16.    The Plaintiff has been unable to, and continues to be unable to, enjoy

full and equal safe access to, and the benefits of, all accommodations and services

offered at Defendants’ Subject Facilities. Prior to the filing of this lawsuit, the

Plaintiff visited the subject properties and was denied full and safe access to all the

benefits, accommodations and services of the Defendants. Prior to the filing of this

lawsuit, CHRIS PAPPAS REVOCABLE LIVING TRUST, a Trust, and DANTON,

INC., a Florida Corporation d/b/a PAPPAS DRIVE IN RESTAURANT with the

intention of using Defendants’ facilities but was denied full and safe access to the

facilities, and therefore suffered an injury in fact. As stated herein, the Plaintiff has

visited the Subject Facilities in the past, prior to the filing of this lawsuit, resides


                                           6
 Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 7 of 15 PageID 7




near said Subject Facility, and Plaintiff intends to return to the Subject Facility and

Property within six months, or sooner, upon the Subject Facility being made

accessible. As such, Plaintiff is likely to be subjected to continuing discrimination

at the Subject Facility unless it is made readily accessible to and usable by

individuals with disabilities to the extent required under the ADA, including the

removal of the architectural barrier which remain at the Subject Facility.

       17.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA, known as the Americans

with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.

Part 36, under which said Department may obtain civil penalties of up to $110,000

for the first violation and $150,000 for any subsequent violation.

       18.     The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182

et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the

Plaintiff, as a result of interalia, the following specific violations:

       VIOLATIONS

             a) Failure to provide ADA compliant number of accessible parking

               spaces, in violation of 2017 FAC, 2014 FAC and 2010 ADAS Section

               208.2.




                                            7
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 8 of 15 PageID 8




       b) Failure to provide ADA compliant accessible parking stall, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 208.2.

       c) Failure to provide ADA compliant parking stall striping and markings,

          in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.3.

       d) Failure to provide ADA compliant parking stall width clearance, in

          violation 2017 FAC, 2014 FAC Section 502.1.

       e) Failure to provide ADA compliant parking stall slope gradings, in

          violation 2017 FAC, and 2014 FAC Section 502.4.

       f) Failure to provide ADA compliant access aisle (missing), in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 502.2.

       g) Failure to provide ADA compliant access aisle striping and markings,

          in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.3.

       h) Failure to provide ADA compliant access aisle width clearance, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 502.3.1.

       i) Failure to provide ADA compliant access aisle slope grading, in

          violation 2017 FAC, and 2014 FAC Section 502.4.

       j) Failure to provide ADA compliant access aisle, that does not compel

          wheeling and/or walking behind another parked vehicle, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 208.3.1.




                                      8
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 9 of 15 PageID 9




       k) Failure to provide ADA compliant access aisle located on an accessible

          route of travel to the accessible building entrance in violation 2017

          FAC, 2014 FAC Section 208.3.1 and 2010 ADAS Section 502.3.

       l) Failure to provide ADA compliant exterior route width clearance

          leading to building entrance, in violation 2017 FAC, 2014 FAC and

          2010 ADAS Section 403.5.1.

       m) Failure to provide ADA compliant accessible route, leading to the

          exterior table seating, that does not provide abrupt changes in elevation

          greater than ¼ inch, in violation 2017 FAC, 2014 FAC and 2010 ADAS

          Section 303.2 and 303.3.

       n) Failure to provide ADA compliant number of exterior table seating, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

       o) Failure to provide ADA compliant exterior table clearances, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 306.1.

       p) Failure to provide ADA compliant entrance door hardware, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 309.4.

       q) Failure to provide ADA compliant entrance door mat, in violation 2017

          FAC, 2014 FAC and 2010 ADAS Section 302.2.




                                       9
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 10 of 15 PageID 10




        r) Failure to provide ADA compliant bar/eat-in counter height, in

           violation 2017 FAC, 2014 FAC and 2010 ADAS Section 904.4.1 and

           904.4.2.

        s) Failure to provide ADA compliant bar/eat-in counter clear floor space,

           in violation 2017 FAC, 2014 FAC and 2010 ADAS Section 904.4.1.

        t) Failure to provide ADA compliant number of interior table seating, in

           violation 2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

        u) Failure to provide ADA compliant interior table clearances, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 306.1.

        v) Failure to provide ADA compliant directional signage to accessible

           restroom, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

           216.8.

        w) Failure to provide ADA compliant accessible route, leading to the

           restroom, that does not provide abrupt changes in elevation greater than

           ¼ inch, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

           303.2 and 303.3.

        x) Failure to provide ADA compliant exterior route width clearance

           leading to restroom, in violation 2017 FAC, 2014 FAC and 2010 ADAS

           Section 403.5.1.




                                       10
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 11 of 15 PageID 11




        y) Failure to provide ADA compliant restroom signage, in violation 2017

           FAC, 2014 FAC and 2010 ADAS Section 216.8.

        z) Failure to provide ADA compliant restroom door hardware, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 309.4.

        aa) Failure to provide ADA compliant interior restroom front door

           approach pull clearance, in violation 2017 FAC, 2014 FAC and 2010

           ADAS Section 404.2.4.1.

        bb) Failure   to   provide   ADA   compliant   restroom   door   locking

           mechanism/hardware, that does not require tight twisting, grasping,

           pinching of the wrist, in violation 2017 FAC, 2014 FAC and 2010

           ADAS Section 604.8.1.2.

        cc) Failure to provide ADA compliant properly located, non-protruding

           paper towel dispenser, in violation 2017 FAC, 2014 FAC and 2010

           ADAS Section 307.2.

        dd) Failure to provide ADA compliant mirror, in violation 2017 FAC, 2014

           FAC and 2010 ADAS Section 603.3.

        ee) Failure to provide ADA compliant flushing mechanism, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 604.6.

        ff) Failure to provide ADA compliant side grab bar, in violation 2017

           FAC, 2014 FAC and 2010 ADAS Section 609.4.


                                      11
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 12 of 15 PageID 12




        gg) Failure to provide ADA compliant rear grab bar, in violation 2017 FAC,

           2014 FAC and 2010 ADAS Section 609.4.

        hh) Failure to provide ADA compliant toilet paper location, in violation

           2017 FAC, 2014 FAC and 2010 ADAS Section 604.7.

        ii) Failure to provide ADA compliant, unobstructed, toilet clear floor

           space, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

           604.3.2.

        jj) Failure to provide ADA compliant toilet clear floor space, due, in part,

           to obstructing trash receptable, in violation 2017 FAC, 2014 FAC and

           2010 ADAS Section 604.3.1.

        kk) Failure to provide ADA compliant restroom maneuverability clear floor

           space, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

           603.2.1.

        ll) Failure to provide access to and use of ADA compliant restroom

           facilities, including, but not limited to, compliant restroom door,

           signage, hardware, the required restroom maneuverability clear floor

           space, toilet and lavatory clear floor spaces, entry door clear floor

           space, accessible grab bars, accessible dispenser heights, and mirror

           height, in violation of 2017 FAC, 2014 FAC and 2010 ADAS Section

           213.2.


                                       12
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 13 of 15 PageID 13




       19.    Upon information and belief, there are other current violations of the

ADA at Defendants’ Properties, and only once a full inspection is done can all said

violations be identified.

       20.    To date, the readily achievable barriers and other violations of the ADA

still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. The barriers to access at the Subject

Facilities, as described above, have severely diminished Plaintiff’s ability to avail

herself of the goods and services offered at the Subject Facilities, and compromise

her safety.

       21.    Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,

the Defendants were required to make the Subject Facility, a place of public

accommodation, accessible to persons with disabilities since January 28, 1992. To

date, the Defendants have failed to comply with this mandate.

       22.    The Plaintiff has been obligated to retain the undersigned counsel for

the filing and prosecution of this action. The Plaintiff is entitled to have her

reasonable attorney’s fees, costs and expenses paid by the Defendants, pursuant to

42 U.S.C. §12205.

       23.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant the Plaintiff’s injunctive relief; including an order to alter the subject facilities


                                            13
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 14 of 15 PageID 14




to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA and closing the subject facility until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff hereby demands judgment against the

Defendants and the Court declare that the subject property and Subject Facilities

owned, operated, leased, controlled and/or administered by the Defendants are

violative of the ADA;

      A.    The Court enter an Order requiring the Defendants to alter their

            facilities and amenities to make them accessible to and usable by

            individuals with disabilities to the full extent required by Title III of the

            ADA;

      B.    The Court enter an Order directing the Defendants to evaluate and

            neutralize their policies, practices and procedures toward persons with

            disabilities, for such reasonable time so as to allow the Defendants to

            undertake and complete corrective procedures to the Subject Facility;

      C.    The Court award reasonable attorney’s fees, all costs (including, but not

            limited to court costs and expert fees) and other expenses of suit, to the

            Plaintiff; and

      D.    The Court award such other and further relief as it deems necessary,

            just and proper.


                                          14
Case 6:21-cv-01259-PGB-DCI Document 1 Filed 08/04/21 Page 15 of 15 PageID 15




     Dated: This 3rd day of August 2021.



                                           Respectfully submitted,

                                           By: /S/Joe M. Quick, Esq._________
                                           Joe M. Quick, Esq.
                                           Bar Number 0883794
                                           Attorney for Plaintiff
                                           Law Offices of Joe M. Quick, Esq.
                                           1224 S. Peninsula Drive #619
                                           Daytona Beach, Florida 32118
                                           Telephone: 386.212.3591
                                           Email: JMQuickEsq@gmail.com




                                      15
